DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,336,347 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Patent No. 11,336,347 contain(s) every element of claims 1-21 of the instant application and as such anticipate(s) claim(s) 1-21 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (US Application 2018/0109303, hereinafter Yoo).
Regarding claims 1, 8, 15, Yoo discloses a method, a wireless device, a non-transitory computer-readable medium (Figs. 1-8, 11-16) for beam calibration, the method comprising:
a processor (130); and a non-transitory computer readable storage medium (140) storing programming for execution by the processor, the programming including ([0111]-[0116]) instructions to:
a transmit (TX) radio frequency (RF) chain (fig. 1A); a receive (RX) RF chain(fig. 1A);  a beamform calibration circuit(Fig. 2);
 transmitting a first reference signal over a transmit (TX) radio frequency (RF) chain of a first wireless device according to a beam direction(Abstract, [0013]-[0014],[0049]-[0057],[0068]-[0109],[0129]-[0178],which recites a set of reference signals over RF chain);
 receiving, by the first wireless device, a first quality parameter corresponding to the first reference signal from a second wireless device (Abstract, [0013]-[0014],[0049]-[0057],[0068]-[0109],[0129]-[0178],which recites a quality parameter corresponding to the reference signal);

receiving, by the first wireless device, a second reference signal over an receive (RX) RF chain of the first wireless device according to the beam direction used to transmit the first reference signal over the TX RF chain (Abstract, [0013]- [0014],[0049]-[0057],[0068]-[0109],[0129]-[0178],which recites a set of reference signals over RF chain);
 
determining, by the first wireless device, that a difference between the first quality parameter corresponding to the first reference signal and a second quality parameter corresponding to the second reference signal exceeds a threshold(Abstract, [0013]-[0014],[0049]-[0057],[0068]-[0109],[0129]-[0178],which recites difference between quality parameter); and based thereon calibrating, by the first wireless device, analog beamforming components of at least one of the TX RF chain and the RX RF chain(Abstract, [0013]-[0014],[0049]-[0057],[0068]-[0109],[0129]-[0178],which recites calibrating beamforming).
  	Regarding claims 2, 9,16,  Yoo discloses the method of claim 1, wherein the analog beamforming components include analog phase adjustment components positioned on antenna paths between a digital to analog converter of TX RF chain or an analog to digital converter of the RX RF chain and antenna elements on a TX antenna or RX antenna associated with the TX RF chain or RX RF chain (Abstract, [0013]-[0014], [0049]-[0057], [0068]-[0109], [0129]-[0178]).  
Regarding claims 3,10,17, Yoo discloses the method of claim 2, wherein calibrating the analog beamforming components of at least one of the TX RF chain and the RX RF chain comprises: adjusting at least one of analog phase shifting levels or delays applied by the analog phase adjustment components (Abstract, [0013]-[0014], [0049]-[0057], [0068]-[0109], [0129]-[0178]).    
Regarding claims 4, 11, 18, Yoo discloses the method of claim 1, wherein the first quality parameter is a reference signal received power (RSRP) level of the first reference signal (Abstract, [0013]- [0014], [0049]- [0057], [0068]- [0109], [0129]- [0178]).   
Regarding claims 5, 12,19, Yoo discloses the method of claim 1, wherein the first quality parameter is a reference signal received quality (RSRQ) level of the first reference signal (Abstract, [0013]- [0014], [0049]- [0057], [0068]- [0109], [0129]- [0178]).   
Regarding claims 6, 13, 20, Yoo discloses the method of claim 1, wherein the first quality parameter is a reference signal strength indicator (RSSI) level of the first reference signal (Abstract, [0013]- [0014], [0049]- [0057], [0068]-[0109], [0129]-[0178]).   
Regarding claims 7,14,21, Yoo discloses the method of claim 1, wherein the first wireless device is a user equipment (UE), a base station, or a relay station (fig. 1A).
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461